Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a CON of 15/579,833 12/05/2017 PAT 10787444 which is a 371 of PCT/US2016/035940 06/05/2016, which claims benefit of 62/171,775 06/05/2015
	Claims 41 is pending.  
Response to Restriction Election
2.	Applicant’s election of the species, Compound 202

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in the reply filed on November 24, 2021 is acknowledged. The election was made without traverse. 
Priority
3.	Applicant’s claim for the benefit of a prior-filed application 62/171,775 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/171,775, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The description of the genus presented in claim 1 of the priority application has significant differences from that of instant claim 1.  The Z group in the priority document is:

    PNG
    media_image2.png
    38
    513
    media_image2.png
    Greyscale

The claimed Z group is:

    PNG
    media_image3.png
    33
    602
    media_image3.png
    Greyscale

The third and fourth are repeated. At least the final Z definition is unsupported. 
The R3b group is defined in the priority document as:

    PNG
    media_image4.png
    53
    657
    media_image4.png
    Greyscale

While the underlined definitions in claim 1 below are unsupported:

    PNG
    media_image5.png
    80
    644
    media_image5.png
    Greyscale

In the priority document R4 is a list of variables, however in claim 1 two R4 can combine to form a ring, and this is unsupported:

    PNG
    media_image6.png
    56
    649
    media_image6.png
    Greyscale

The R7 variable has a similar deficiency in support.
R17 and R8 add an additional group with R20 that is unsupported.  
The R9a is listed as forming an additional ring with the R17 variable which is also unsupported.  In view of this the priority date afforded the instant claims is June 5, 2016.
	The instant claims have been amended in this continuing application to have the R2 group defined only as methyl, however a proviso in the original genus limited the R2 group to “-C(R2a)(R2b)[CR9a)R9b)]1-7-NR17(R8)” when Z1 is N(R1).  A claim to a genus where R2 is methyl where Z is other than N(R1) is explicitly disclaimed in the parent applications, however claim 25 in the parent application is drawn to compounds that have a methyl group as R2.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 41 has the limitation “when Z is NR1, R2 is....”.  There is no R2 in the formula.  Reference is also made to various subvariables R# (R17, R20, etc.) subsumed under various subdefintions of R2 (R2b, R9a, R9b, etc.) that are also not present in the structure due to the lack of R2.   The variable R12 is not defined.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being described by Rai “Synthesis, biological evaluation, and structure-activity relationships of a novel class of apurinic/apyrimidinic endonuclease 1 inhibitors.”  Journal of Medicinal Chemistry, 2012, 55(7), 3101-3112.  Rai teaches various compounds of claim 41 including but not limited to compound 3 in Figure 1, compound 6 in Scheme 1, and the compound 

    PNG
    media_image7.png
    86
    106
    media_image7.png
    Greyscale
,

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/DAVID K O'DELL/Primary Examiner, Art Unit 1625